Citation Nr: 0704664	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye disability 
status post enucleation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The veteran's current left eye disability, status post 
enucleation, is not related to any injury incurred in 
service.


CONCLUSION OF LAW

A left eye disability status post enucleation was not 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran 
subsequent to the initial AOJ decision, in June 2006, and the 
veteran's claim was readjudicated in an October 2006 
Supplemental Statement of the Case.  This notice 
appropriately advised the veteran of all the Pelegrini II 
notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of this notice fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his claim 
was subsequently readjudicated after providing the veteran 
with an opportunity to respond to the notice.  Furthermore, 
the veteran was told it was his responsibility to support the 
claim with appropriate evidence, and he was provided with the 
text of the relevant regulations relating to VA's duty to 
notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims folder, 
including records from the two hospitals that treated the 
veteran for his shrapnel wounds.  The veteran has not 
identified any VA treatment for his left eye disability.  He 
provided private treatment records from his surgery in March 
1968, but has not provided VA with authorization to obtain 
any additional treatment records although requested to do so 
multiple times.  The claims folder already contained a letter 
from his private physician who conducted the 1968 surgery, 
which was received in March 1970, about the veteran's 
treatment for his left eye in 1967 and 1968.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA examination 
was conducted in September 2001.  In addition, the evidence 
indicated that the Armed Forces Institute of Pathology had 
reviewed the veteran's case (including tissue samples), and 
an opinion was requested and obtained from it regarding the 
veteran's claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran underwent enucleation of the left eye and 
replacement with a prosthetic eye in March 1968.  Thus the 
veteran has a current left eye disability as he has loss of 
the entire left eye resulting in loss of vision of the left 
eye.

The veteran claims that the loss of his left eye in March 
1968 is related to a shrapnel injury received in combat in 
March 1945 and a retained foreign body in the eye.  The Board 
finds, however, that the preponderance of the evidence is 
against the veteran's claim because it fails to establish a 
relationship between any shrapnel injury and retained foreign 
body in the left eye and the condition that resulted in the 
enucleation of the left eye.

In March 1945, the veteran sustained multiple injuries from 
shrapnel when the tank he was riding in was hit by enemy 
artillery.  The veteran has said that he was told that he had 
nonmetallic foreign bodies in his left eye that were not 
removed and that these foreign bodies may cause future 
problems.  Service medical records do not, however, clearly 
show that the veteran sustained an injury to his left eye.  
The initial treatment records for the veteran's shrapnel 
wounds only show treatment for injury to the right eye with 
retained foreign bodies in it.  Two records do, however, 
suggest that there may have been retained foreign bodies in 
the left eye as well.  The first record is an x-ray report 
from June 1945 that indicates there were two metallic foreign 
bodies in the left eye.  The second is a diagram of the eyes 
dated in July 1945.  The diagram indicates the location of 
retained foreign bodies in the eyes, including one in the 
left eye.  These are the only records indicating that there 
were foreign bodies retained in the left eye.  The remaining 
treatment records from the 129th Hospital and Crile General 
Hospital did not show any injury to the left eye or any 
treatment of the left eye.  The record of the Disposition 
Board Proceedings also failed to indicate any injury to the 
left eye or that foreign bodies were retained in the left 
eye.

The veteran was discharged from duty in September 1945 due to 
his shrapnel injuries and the resulting disabilities 
therefrom.  He was granted service connection for the injury 
to his right eye in 1946.  In relation to that disability, 
the veteran underwent VA examinations of his eyes in July 
1946 and October 1948.  Both examinations found no problems 
with, or retained foreign bodies in, the veteran's left eye.

Private hospital records from March 1968 indicate that the 
veteran underwent surgery to remove his left eye due to a 
large superior retinal detachment resulting from a tumor in 
the ciliary body.  Notably, the only significant history 
given was of injury to the right eye in service.  No history 
with regards to an injury to the left eye is noted.  At the 
time of the surgery, it was believed that the tumor was a 
malignant melanoma.  

According to a March 1970 letter received from the veteran's 
eye doctor, a tissue sample was sent to Northwestern 
University and a diagnosis of diffuse reactive lymphoid-
plasma cell hyperplasia in the uveal tract and orbit was 
made.  This letter also indicates that a tissue sample was 
sent to a doctor at the Armed Forces Institute of Pathology 
(AFIP), but that the veteran's doctor had not heard back with 
a definitive diagnosis.  The veteran also testified that he 
did not know of any response from the AFIP.  

Thus, the Board sent a request was sent to the AFIP for an 
opinion as to what is the proper diagnosis of the condition 
that led to the removal of the veteran's left eye in May 
1968, and whether it is at least as likely as not that this 
condition was related to the March 1945 shrapnel injury or 
otherwise had its onset in service.  A response was received 
from the AFIP in April 2005.  The doctor responding to the 
opinion request was the Associate Chief of the Department of 
Neuropathology and Ophthalmic Pathology at AFIP.  Although 
requested to review the microscopic slides of the tissue 
sample of the veteran's left eye, the doctor indicated that 
he was unable to find them after a thorough search of their 
records.  He did, however, provide a detailed history of the 
study of the veteran's case.  He stated that the doctor at 
Northwestern University who examined the tissue sample 
presented the veteran's case at the AOA-AFIP Third Biennial 
Meeting in Washington, DC from June 20-21, 1969, and attached 
a copy of the report.  In this report, there was no mention 
of any pathologic evidence of injury or foreign body related 
to the left eye.  

The microscopic slides were then sent by this doctor to the 
Chairman of the Department of Ophthalmic Pathology at AFIP.  
It was noted that the Chairman did not observe any evidence 
of injury or foreign bodies or pathologic evidence of 
malignant melanoma as suspected.  Rather his opinion was 
"massive lymphoid hyperplasia of uveal tract and orbit, 
cause ?.," which means a benign condition.  It was also 
noted that the veteran's case was used by the AFIP Chairman 
(with two other doctors) in a study of 19 patients that was 
published in 1972, and that this paper made no mention about 
any history of a previous injury to the same eye in any of 
the patients in the study, including the veteran.  A copy of 
this published study is attached to the April 2005 letter.

The author of the April 2005 letter further states that he 
(along with two other doctors) re-evaluated the lesions 
studied by the Chairman and published two papers in 2000 and 
2002 regarding their findings, which is also attached to this 
letter.  He states that the type of tumor the veteran had is 
now considered to be a low-grade B-cell lymphoma.  He states 
that in all these papers, there is nothing mentioned about 
previous injury to the same eye although they still do not 
know the cause of these lymphoid tumors inside the eye.  

Thus, in answer to the questions asked by VA, this doctor 
states that the proper diagnosis of the condition which led 
to the removal of the veteran's left eye in March 1968 is 
low-grade B-cell lymphoma of the eye, best classified 
according to modern technology as Extra-marginal zone B-cell 
lymphoma of the uvea.  As to whether it is related to a 
shrapnel injury to the eye in 1945, this doctor opined that 
this disease has no relation to any injury to the eye.

Thus, the evidence fails to show that the condition of the 
veteran's left eye that resulted in enucleation of the eye is 
related to any injury or retained foreign bodies in the eye 
incurred in service.  Significantly, the evidence just 
shortly after service failed to show any residuals of an 
injury to the left eye or that there were retained foreign 
bodies in the left eye, and the medical records of the 
veteran's treatment in 1968 fail to even mention a history of 
injury to the left eye.  Rather only the injury to the right 
eye is reported.  Finally, the doctor from AFIP clearly 
indicates that there is no indication that the condition that 
necessitated the enucleation of the veteran's left eye 
results from an injury to that eye, which is supported by the 
multiple studies the doctor attached to his letter.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for his 
current left eye disability status post enucleation.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  The veteran's claim must, therefore, be denied.






ORDER

Entitlement to service connection for a left eye disability 
status post enucleation is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


